*518Order, Supreme Court, New York County (Debra A. James, J.), entered April 19, 2012, which denied defendants Allstate Insurance Company and Allstate Insurance Co., Inc.’s (Allstate) motion for summary judgment dismissing the complaint, unanimously reversed on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
In this action alleging that defendant insurer acted in bad faith by failing to settle libel and slander claims within policy limits, resulting in a judgment against plaintiff for punitive damages, defendant is entitled to summary judgment based on public policy precluding an insured from recovering the punitive damages portion of any judgment which may have resulted from the insurer’s bad faith failure to settle (see Soto v State Farm Ins. Co., 83 NY2d 718 [1994]). Although this public policy argument was advanced for the first time in defendant’s appellate brief, defendant alleged no new facts, but rather raised pure legal arguments which may be considered for the first time on appeal (see Vanship Holdings Ltd. v Energy Infrastructure Acquisition Corp., 65 AD3d 405, 408 [1st Dept 2009]). Concur— Andrias, J.E, Sweeny, Freedman, Feinman and Gische, JJ.